Chappell, J.,
dissenting.
I respectfully dissent. As I view the record, the circumstances of the plaintiff, the defendant, and the boy Richard have all changed, and it would be for the best interests of Richard to be placed in his father’s custody. That conclusion section 42-312, R. S. 1943, specifically permits.
Almost immediately after plaintiff was awarded the *614divorce, she removed the children to California, in violation of the very decree upon which she now relies. There she moved them from pillar to post, and placed them in the care and supervision of others than herself, until in her custody Richard became uncontrollable, ill, nervous, and insecure, longing always for his father and the farm. In that situation, ultimately with no place to live, and her mother too ill to look after them, it is apparent that plaintiff sent the boys to their father in Nebraska, never intending that Richard should return. As I view it, the plaintiff is incompatible with and temperamentally unfit to have his custody.
Since the divorce, the father has married a lovely woman, whose character has never been the subject of attack. The father is now a substantial farmer with an excellent, stable home, wherein Richard has completely changed in character to become well, strong, cooperative, obedient, and happy. In other words, in that home of love, devotion, stability, and security, wherein he longs to live, Richard has found himself.
The future of a ten-year old boy is judicially at stake. His wish, expressed in anguish upon many occ'asions, has been judicially thwarted and denied. In State ex rel. Bize v. Young, 121 Neb. 619, 237 N. W. 677, this court held: “In awarding the custody of a minor child of over nine years of age, and of apparent intelligence and discretion, the express wishes of the child will usually be accorded great weight.”
I believe that the judgment of the trial court should be affirmed.